BETTS, District Judge.
The point contested in this case is whether the libellant ■an maintain an action in rem for wages, upon the pleadings and proofs presented in the case. Under ordinary circumstances, a sale of a vessel will not divest the lien a mariner has against her for the security of his wages; and if the sale is by process of law, admiralty will uphold and enforce the lien against the proceeds of the vessel, wherever they may be found and identified. Sheppard v. Taylor, 5 Pet. [30 U. S.] 675. But it is necessary that seamen, as well as others, in order to uphold a tacit lien or privilege, should not intentionally conceal it to the prejudice of purchasers acquiring the property bona fide, and in ignorance of the incumbrance.
Wise and equitable provisions are introduced into some systems of jurisprudence limiting their continuance to fixed periods of time. In France and in Louisiana, the privilege upon the ship for the wages of the crew must be claimed and asserted uefore the ship has made a voyage, (in case of a sale,) in the name and at the risk of the purchaser. If such voyage is made without any claim being interposed by the crew, or if more than sixty days have elapsed between the departure and return of the vessel, she having been sold, the privilege is lost. Code de Comm. 191; Sirey, tom. 25, pt. 1, p. 207; Duranton des Privileges, liv. 3, tit. 18, §§ 2, 6, n. 133; Civ. Code La. arts. 3204, 3210; Terry v. Terry, 10 La. 75. So in Pennsylvania, the time of delay within which a seaman must assert his lien, is fixed by statute as nine months. 2 Laws Pa. 475. By the marine law there is no fixed period of time within which mariners must proceed to enforce their lien for wages, yet such lien will become extinct or barred by unreasonable delay, if the vessel passes into the hands of a bona fide purchaser, ignorant of such claim. 3 Kent, Comm. 19G. Judge Ware remarks, it is not doubted that a seaman may lose his lien by lying by for a length of time, and suffering the vessel to be sold to a person ignorant of his claim, without giving him notice. The Eastern Star [Case No. 4,254]. And in Leland v. The Medora, it was held that liens for wages should in no case extend beyond the next voyage, if they are unknown to the public, and new interests of third persons as to the vessel intervene without notice. [Id. 8,237.] In the case of Packard v. The Louisa, Judge Wood-bury animadverts strongly upon the equities of innocent parties in opposition to secret and stale liens. He says, to allow a seaman, after his voyage is over and his contract ended and his connection with the vessel dissolved and he has embarked for years in employment elsewhere, to retain a secret lien on the vessel, and thus prevent her sale or use unincumbered and embarrass any new purchaser without notice would be very bad policy. [Id. 10,652.]
If the claimant in this case had either actual or constructive notice of the claim of the libellant, he might have protected himself against it by requiring the vendor to extinguish it, or he could have withheld the amount from the purchase money. The conduct of the libellant was calculated to mislead and wrong him. He was present at the negotiation of sale, and was informed, in presence of the purchaser, that it had been made, yet permitted him to buy, without giving him notice there were wages in ar-rear. These considerations supply an equitable bar to the action in this form, treating it as brought by a mariner for services on a sea-going vessel.
The case is, however, to be considered in another point of view. The bargain for labor on this small craft had relation to services on the waters of the Hudson river, within this state, and was between men who were near neighbors, residing in the interior of the state, the seaman well knowing the responsibility of the master and owner of the vessel, and, except only by intendment of law, hiring himself no doubt solely trusting to that personal responsibility. There was an easy and cheap remedy at his command in the local courts against the owner for his wages, upon which he would naturally rely, and this court discourages actions in rem upon demands of this character, by denying all costs in them where they could be enforced in the municipal courts of the vicinage of the parties, and will even refuse to take cognizance of such demands in rem, unless it be proved that the remedy in the local courts is doubtful. For these reasons, the libel will be dismissed, with costs.